DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.
The amendment filed 6/11/2021 has been entered.  Claims 3 and 19-21 have been canceled.  Claims 1, 2, 4-18, 22 and 23 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1, 2, 4-18, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites, “a plurality of adjoined metallic second layers, each of which is disposed on a same external surface of the stack of layers of the synthetic composite material, wherein the second layers form an exterior surface of the structure; and a metallic third layer disposed on an external surface of the second layers, on an opposite side from where the first set of layers is attached to the second layers, wherein the third layer overlays a joint between two of the second layers” form an exterior surface of the structure” (emphasis added, as opposed to a surface of the “composite structural member” as previously recited in claim 16) if the third layer is on the external surface of the second layers and thus on the exterior surface and/or “forms” a part of the exterior surface of the structure overlaying the joint formed between two of the second layers.
Similarly, independent claim 16 recites that “the second layers form an exterior surface of the structure” but that a metallic third layer is disposed “on an external surface of the second layers, on an opposite side from where the first set of layers is attached to the second layers, wherein the third layer overlays a joint between two of the second layers; wherein each of the second layers comprises a metal material that is substantially covered and/or encapsulated by a matrix material, such that the metal material of each second layer is spaced apart from the metal material of an adjacent one of the second layers” such that it is similarly unclear as to how the second layers “form an exterior surface of the structure” if the third layer is on the external surface of the second layers and thus on the exterior surface and/or “forms” a part of the exterior surface of the structure.  Additionally, claim 18 recites that a paint coat is applied “to the first [exterior] surface of the  composite structural member and the third layer” and thus the paint coat would actually be or form the “exterior surface” of the structure not the second layers.
Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention as recited in claims 1 and 16 (and their dependent claims) and could not interpret the metes and bounds of the claims so as to understand how to avoid infringement.
For examination purposes, the claimed “exterior surface of the structure” has not been limited to an outermost surface of the structure.  It is also noted that given that the “metallic” 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites the limitation "the first and second layers" in lines 1-2, however, there is insufficient antecedent basis for “the first…layer[s]” given that claim 1 from which claim 2 depends recites “a continuous first set of layers” and “first set of layers”, not “a first layer” or “first layers”.
Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 17 and 18 recite the limitation "the first surface" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
Claims 1, 2, 4-18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over DiGenova (USPN 4,746,389).  DiGenova discloses a composite panel comprising an embedded wire mesh to achieve lightning and electromagnetic interference (EMI) shielding, such as for shielding of aircraft composite structures from potential damage from lighting and EMI, wherein the composite panel is produced to provide a clean conductive mating surface for mating with adjacent articles without extensive equipment or processing steps, thereby providing a simple and efficient means of ensuring adequate EMI and lightning strike protection across the joints of aircraft composite structures (Abstract; Col. 1, lines 13-64; Col. 2, lines 23-60).  DiGenova prima facie obviousness to combine prior art elements according to known methods to yield predictable results, and further given that it would have been obvious to one having ordinary skill in the art to reverse the order of laying up the structural plies, metal mesh plies and tapes in the mold or on a molding tool surface, given that per MPEP § 2144.04, Section IV. Sub-section C, changing the sequence of adding ingredients, or more particularly, reversing the order of prior art process steps of making a laminated sheet of metal/impregnated sheet is prima facie obvious (see Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959)) and/or “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)), the method as recited in instant claims 16 and 22 is also obvious over the teachings of DiGenova as discussed in detail above.
With regards to instant claim 2, DiGenova discloses that the structural composite plies are stacked upon or laid over the metal mesh plies, which are equated by the Examiner to the second layers, in the mold and then cured together (Col. 2, lines 34-45; Col. 3, lines 9-58; Col. 4, lines 35-49; Claims); thereby reading upon the claimed “integrally formed” and hence rendering claim 2 obvious over the teachings of DiGenova.
With regards to instant claims 4-15, as noted above, DiGenova discloses the use of a metal mesh as a conductive layer in the composite article, reading upon instant claims 4-5, wherein DiGenova more broadly discloses that the conductive layer comprises a conductive metal mesh or metal foil ply, with examples including expanded aluminum foil or wire variety such as an aluminum wire mesh formed from 0.0021 inch diameter wire as in instant claims 4-5, with expanded aluminum foil reading upon the broadly claimed “metal film” of claims 9-10 (given that “thermally applied” of instant claim 10 is a process limitation in the product claim that as noted in prior office action, does not provide any additional structural or material limitations to the “metal film”) and the claimed aluminum of instant claim 11 as well as the claimed galvanically compatible limitation of instant claim 12 when such expanded aluminum foil or aluminum wire mesh is utilized as each of the metal mesh plies reading upon both the second and third layers as discussed above (Col. 3, lines 27-38; Claims 2-3, 10-11, and 17-19); thereby rendering instant claims 4, 5, and 9-12 obvious over DiGenova.  With regards to instant claim 6, DiGenova does not limit the conductive metal mesh to aluminum and given that prima facie obviousness to simply substitute one known element for another to obtain predictable results, thereby rendering instant claim 6 obvious over the teachings of DiGenova.  With regards to instant claims 7-8, as noted above, DiGenova discloses embodiments wherein the metal mesh plies overlap forming a lap joint as in instant claim 7, and given that DiGenova discloses that any number of metal mesh plies may be utilized in various configurations with one configuration showing segmented plies that do not appear to overlap each other on opposite sides of a continuous ply wherein the continuous ply may alternatively be positioned above or below the segmented plies or replaced by a segmented ply or plies, a butt joint as in instant claim 8 would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention thereby rendering instant claims 7-8 obvious over the teachings of DiGenova.  In terms of instant claims 13-15, as noted above, DiGenova discloses an example aluminum wire mesh formed from 0.0021 inch diameter wire (Col. 3, lines 30-33) thereby teaching and/or suggesting a mesh thickness of about the same wire diameter, e.g. about 53 microns, and given that DiGenova does not limit the thickness of the wire mesh plies wherein thinner plies provide less weight, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize a similar or smaller thickness to the wire diameter taught by DiGenova, or thickness on the same order of magnitude for the metal wire mesh or expanded foil in the invention taught by DiGenova, thereby rendering the thickness as recited in instant claims 13-15 
With regards to instant claim 17, although DiGenova does not disclose that the “first surface of the composite structural member” is subjected to a “keying treatment…prior to disposing” the final metal mesh ply or plies reading upon the claimed “third layer” as discussed above, the Examiner again notes, as discussed previously on the record, that a roughening and/or “keying treatment” is a known treatment method in the art, in general, to improve or facilitate adhesion between two adherends and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to subject any adherend surface of any of the plies utilized to produce the composite article taught by DiGenova to a roughening and/or “keying” treatment to improve adhesion thereto prior to adhering or disposing additional plies thereon given that it is prima facie obviousness to use a known technique to improve similar devices in the same way, thereby rendering instant claim 17 obvious over the teachings of DiGenova.
With regards to instant claim 18, given that DiGenova provides a clear teaching and/or suggestion of utilizing the composite article as a composite aircraft structure or aircraft skin material, the application of a paint coat on the exterior surface thereof including any exposed exterior portions of the underlying and outer embedded metal mesh plies, reading upon the claimed “third layer” and claimed “first surface of the composite structural member” of instant claim 18, to provide decorative and/or airline branding information as is conventional in the art would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention, thereby rendering the invention as recited in instant claim 18 obvious over the teachings of DiGenova.
With regards to instant claim 23, although DiGenova discloses that the use of metal mesh plies for forming a conductive surface on a composite component provides an improvement with respect to simplicity and cost over prior art methods that produce the conductive surface by vapor deposition or electroless plating that require additional process steps that may be relatively expensive and/or limited in size (Col. 1, line 18-Col. 2, line 27), given that DiGenova also discloses that in the case of exposed aluminum mesh, alodining may be performed to provide corrosion protection to the mating surface while still permitting electrical conductivity (Col. 4, lines 3-6), it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to further provide a vapor deposited metal layer directly on the exterior or exposed surface of an overlapping pair of metal mesh plies, alternatively reading upon the claimed third layer and claimed second layers, to further increase the degree of shielding and/or provide corrosion protection to the metal mesh given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, and thus the invention as recited in instant claim 23 would have been obvious over the teachings of DiGenova, particularly given the absence of any showing of unexpected results with regards to the claimed metal formation methods as broadly recited in instant claim 23.
Response to Arguments
Applicant’s arguments filed 6/11/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rajabali (US2007/0042214) discloses a laminate panel (1) comprising metal layers (3-6) as well as continuous fiber-reinforced layers (12), wherein the metal layers each include .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        December 1, 2021